Citation Nr: 1827521	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  09-23 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left knee injury, status-post repair.

2. Entitlement to service connection for left ear hearing loss.


REPRESENTATION

The Veteran represented by:    The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2010 hearing at the Nashville RO.  This transcript has been associated with the claims file.  

In May 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) and instructed the AOJ to obtain any additional information concerning the Veteran's attempt at re-enlistment in October 1995 at Jacksonville, Florida.  In June 2014, VA's Appeals Management Center (AMC) sent the Veteran a letter which requested that he provide information regarding his attempt to re-enlist in October 1995, but he did not respond.  

In December 2014, the Board remanded the matter to the AOJ again.  Specifically, the Board directed the AOJ to contact the National Personnel Records Center (NPRC), the VA Records Management Center (RMC), and any other appropriate entity to obtain the Veteran's service records documenting his attempts to re-enlist in October 1995 at Jacksonville, Florida.  Given the incomplete development from that remand, the Board remanded the matter again in May 2017, to contact the NPRC for the Veteran's records.  The AOJ substantially complied with that remand order and, therefore, no additional remand is necessary. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).




FINDINGS OF FACT

1. The Veteran's left knee injury, status post repair, did not occur in nor is it etiologically related to his military service.

2. The Veteran's left ear hearing loss was not aggravated beyond its natural course due to his military service because there was no significant change in his hearing during service.


CONCLUSIONS OF LAW

1. Service connection for a left knee injury, status-post repair, is denied.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

2. Service connection for left ear hearing loss is denied.  38 U.S.C. §§ 1110, 1111, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Board notes that the prior remands instructed the AOJ to assist the Veteran in obtaining records related to an October 1995 reenlistment examination.  In a memorandum dated July 2017, a formal finding on the unavailability of medical records from that examination was made part of the file.  By doing so, the AOJ substantially complied with the May 2017 remand order. See Stegall, supra.  Further, the VA fulfilled its duty to assist in locating those records. 

The Veteran has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service, if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





Left Knee Injury

The Veteran contends that his current left knee injury, which is status post repair, is etiologically related to military service because he injured his knees several times while in service. 

The first element of service connection is a present disease or injury.  The Veteran had surgeries to repair his left knee between 2003 and 2009.  Other diagnoses in the file include internal derangement of the left knee, with abnormal patellar tracking, Baker's cyst, and osteoarthritis.  Therefore, the Veteran has a current diagnosis of a left knee disorder, status-post repair. Shedden, supra.

The second element of service connection is an in-service event.  In December 1986 the Veteran complained of having injured his left knee.  The assessment was a strain of the patellar ligament of the left knee.  He was given an elastic wrap and was to apply ice, and return to the clinic in 3 to 5 days if there was no improvement.  In November 1987, he was seen for persistent pain of the left ankle and left knee.  On examination his left knee was not swollen and it was stable with full range of motion.  The assessments were sprains of the left ankle and left knee.  An X-ray of the left knee revealed no significant abnormality.  

In April 1990 the Veteran fell off of the framework of a tent, landing on his lower left extremity.  X-rays revealed no fracture, dislocation, or significant fluid collection in the left knee and no soft tissue abnormalities or degenerative changes.  The impression was a medial collateral ligament strain and a patellar tendon strain.  He was given a profile limiting his duties for 2 weeks.

In February 1992 the Veteran reported having injured his left knee playing basketball.  The assessment was a patellar tendon strain.  The Veteran exhibited symptoms for three weeks for which he was treated with a brace and Indocin.

Given that the Veteran's service treatment records (STRs) document that the Veteran experienced knee injuries and received treatment for these injuries, the second requirement of service connection is met. Id.

The final element is whether the current injury is connected to the in-service event.  In analyzing the Veteran's claims, the Board has reviewed his STRs, post-service treatment records, VA examinations, and his assertions.

As noted above, the Veteran's STRs document in-service injuries.  However, in a report of medical history dated May 1991, the Veteran stated he was in "excellent health."  He did not report any knee issues, but he did report other prior injuries.    

In 1999,  the Veteran had been in an auto accident in which a truck rolled over and in which he injured his left knee.  

A March 2003 clinical record noted that the Veteran had had left knee pain since a March 2003 work injury, but he had had prior problems with the knee, including a left knee arthroscopy in 1999 which revealed no significant abnormalities.  He had gotten better after that arthroscopy and had been doing fairly well until the recent (2003) left knee injury.  In September 2003, while driving, he was rear-ended and this caused aggravation of his left knee pain.  

In 2006, he was attacked by in-laws sustaining injury of the left knee.  In July 2007, Dr. B. C. reported that he had treated the Veteran for several years.  He also had multiple injuries of the left knee, and had left knee surgery.  Dr. B.C. noted the 1999 and 2007 incidents.

The Veteran was afforded a VA examination in March 2011.  After a review of the file and a physical examination, the diagnoses were internal derangement of the left knee, with abnormal patellar tracking, Baker's cyst, and osteoarthritis.  The examiner opined that the current left knee condition was less likely as not caused by or a result of the left knee injury while on active duty.  The rationale was that although the Veteran had had injuries of the left knee in 1986, 1990, and 1992 while on active duty, X-rays were negative and none of the injuries were serious.  The medical record was then silent until he injured his left knee in a motor vehicle accident in 1999, and the record indicated that he had been treated for left knee complaints and had surgical procedures since then.  

An addendum opinion was provided in December 2015.  Once again, the VA examiner gave the opinion that it was less likely than not that the Veteran's current knee injury is related to his military service.  In support of this opinion, the examiner noted that this type of injury is more likely to be related to abnormal patellar tracking, patellar degenerative joint disease, and meniscus damage.  The motor vehicle accident caused direct injury to the patella and degeneration of the patella would be common sequalea of such an incident. 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for left knee injury, status-post repair.  The Board notes that while the Veteran's STRs document injuries, they do not note further treatment or lingering pain with the Veteran's left knee while in service. Specifically, in a report of medical history in May 1991, it is silent for any knee problems and the injury in 1992 was described as minor by the VA examiner.  Relevant post-service treatment records reflect that the Veteran was in a major motor vehicle accident after service.  

The Board accords great probative weight to the VA examiners' opinion's that the Veteran's left knee injury, status-post repair, was not incurred in or a result of the Veteran's service as it is predicated on a detailed review of the records, including his STRs and VA examinations.  The opinions, along with the explanation that the current diagnosis is more likely related to the Veteran's post-service motor vehicle accident, sufficiently addresses the potential link between the present left knee injury, status-post repair, and service and contains clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board notes that the Veteran has contended on his own behalf that his left knee injury, status-post repair is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. See Layno supra, at 470.  Lay evidence may also be competent to establish medical etiology or nexus. Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left knee injury, status-post repair and service to be complex in nature. See Woehlaert, supra.  Therefore, while the Veteran is competent to describe his symptoms, he cannot, as a layperson, provide competent medical evidence establishing a connection between his left knee injury, status-post repair, and service.  Moreover, he has offered only conclusory statements on the same.  

The Board notes that the Veteran contends that he was not able to re-enlist into the military in October 1995 due to, in part, problems with his left knee.  As noted above, while the Veteran is competent to report medical visits and his understanding of his diagnoses and conditions at a certain time, the Veteran is not competent, without more, to speculate on why he was not permitted to reenlist, i.e. a medical issue.  Further, the VA examiner's opinion, which the Board has given great probative weight, explains that his current diagnosis is more likely related to a post-service motor vehicle accident.

Based on the foregoing, the Board finds that service connection is not warranted for left knee injury, status-post repair.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Left Ear Hearing Loss

The Veteran contends that while he had left ear hearing loss prior to service, his hearing loss worsened beyond its natural progression due to his military service.   Specifically, the Veteran contends that he was around jet engines and other loud noises that caused trauma to his hearing.

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment; or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Under 38 U.S.C. § 1153 and 38 C.F.R. § 3.306, a preexisting disability will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  Notably, once the presumption of aggravation does attach, the government bears the burden of showing, by clear and unmistakable evidence, "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).  A "Veteran need not produce any evidence of aggravation in order to prevail under the aggravation prong," even if clear and unmistakable evidence establishes that a disease preexisted service. Horn, 25 Vet. App. at 236.  In other words, the "burden is not on the Veteran to show that his disability increased in severity." Id.  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation. Id.  The burden is not met by finding "that the record contains insufficient evidence of aggravation." Id.

The first inquiry for service connection is whether the Veteran has a diagnosis of  hearing loss.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In a September 1985 medical prescreening form, the Veteran reported not having ear trouble or loss of hearing.  

On examination for enlistment in September 1985, audiometric testing revealed hearing acuity in the Veteran's left ear, in decibels and at the noted frequencies, was as shown below:




HERTZ




500
1000
2000
3000
4000

LEFT
5
0
5
65
65


In February 1990 the Veteran had bilateral ear pain, greater in the left ear.  On examination his ear canals were red and mildly inflamed, with red ear wax and blood clots but the tympanic membranes were normal.  The assessment was bilateral otitis externa, for which he was prescribed antibiotics.  

On examination in May 1991 audiometric testing revealed hearing acuity, in decibels and at the noted frequencies, was as shown below:




HERTZ




500
1000
2000
3000
4000

LEFT
0
0
15
65
70


The summary of defects and diagnoses reflects a diagnosis of unilateral high frequency hearing loss of the left ear which was "stable."  In an adjunct medical history questionnaire the Veteran reported having or having had a hearing loss and broken bones.  It was reported that he had had a high frequency hearing loss since enlistment in 1985 of unknown etiology which was "non progressive."  

A January 2007 Belton audiogram shows that the Veteran's hearing acuity in the left ear, in decibels and at certain frequencies, was as shown below:






HERTZ




500
1000
2000
3000
4000

LEFT
20
20
40
70
70


On VA audiology examination of the Veteran in April 2011, the Veteran's claim file and medical records were reviewed.  The Veteran reported having had preservice recreational noise exposure, including from target shooting and hunting.  His in-service history of noise exposure was also recounted.  He reported having a hearing loss in the left ear upon entrance into military service.  

Audiometric testing showed that the Veteran's hearing acuity in the left ear, in decibels and at certain frequencies, was as shown below:




HERTZ




500
1000
2000
3000
4000

LEFT
0
5
45
70
70


Speech audiometry using the Maryland CNC Test revealed speech recognition ability of 84 percent in the left ear. The diagnosis was a moderate to severe high frequency sensorineural hearing loss in the left ear above 1500 Hz.  

The VA examiner noted that the STRs showed that at service entrance, the Veteran had a moderately severe high frequency sensorineural hearing loss in the left ear for the 500 to 6,000 Hz frequency range. In May 1991, a hearing examination showed a moderate severe high frequency sensorineural hearing loss in the left ear for the 500 to 6,000 Hz frequency range.  There was no standard threshold shifts indicated when comparing the two audiograms, which implied that there were no changes in hearing despite military noise exposure.  Further, the Veteran's history was positive for civilian occupational (truck driving) and recreational (target shooting/hunting) noise exposure.  

The Board accords great probative weight to the VA examiner's opinion that there was no significant threshold shift from his entrance examination.  Given that the audiological examinations in service show no change and the VA provided an opinion explaining the significance of this, the Board has provided "affirmative evidence" demonstrating that there was no aggravation. Horn, 25 Vet. App. at 236

Based on the foregoing, the Board finds that service connection is not warranted for left ear hearing loss.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that there are no contrary opinions regarding aggravation of record, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee injury, status-post repair, is denied.  

Service connection for left ear hearing loss is denied.  




____________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


